DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending as amended on 7/27/2021.
Applicant's election with traverse of Group I, claims 1-7, 19 and 20, and species wherein formula (I) is 4,4’-(hexafluoroisopropylidene)diphthalic anhydride (herein “6FDA”) and wherein formula (2) is 4,4’-diaminodiphenyl ether (herein “ODA”) in the reply filed on 7/27/2021 is acknowledged.  The traversal is on the ground(s) that a serious burden would not be placed upon the examiner by maintaining all groups in a single application.  This is not found persuasive because search burden is not a requirement for restriction of national stage applications filed under 35 USC 371. The unity of invention practice is applied to national stage application filed under 35 USC 371, as described in MPEP 1850. See MPEP 201. A proper prior lack of unity analysis was set forth previously. (With regard to Applicant’s concern that the demand for election is burdensome, Applicant is reminded that withdrawn process claims which depend from or otherwise require all the limitations of an allowable product claim will be considered for rejoinder. See MPEP 821.04(b).) The requirement is still deemed proper and is therefore made FINAL.
Claims 8-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 defines the R4 group in the monoamine according to formula (3) as an alkyl group having 12-20 carbon atoms. Claim 2 depends from claim 1, yet defines the monoamine as a “chain aliphatic monoamine” having 12-20 carbon atoms. An alkyl group is derived from an alkane (i.e., a saturated carbon compound) by removal of a hydrogen atom, and has only carbon and hydrogen atoms. An aliphatic group encompasses unsaturated carbon compounds (excluding aromatic), and is therefore a broader term than “alkyl.” Therefore, because the term “aliphatic” recited in claim 2 is broader than the term “alkyl” recited in claim 1, claim 2 fails to properly further limit the subject matter of claim 1.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (KR 20050029933; included machine translation cited herein; original document cited where indicated) in view of Kohtoh et al (US 4749777).
As to claims 1-5, 19 and 20, Lee discloses a liquid crystal display device comprising an alignment layer (corresponding to a liquid crystal alignment film as presently recited) (abstract; claims on pp 7-8), including a substrate comprising the alignment layer (p 5, penultimate full paragraph).  Lee teaches that the photo-alignment polymer has a structure according to formula 1 (p 3 of translation, top, and p 3 of original, structure of formula 1). Lee’s polymer of formula 1 is a polyimide. 
Lee teaches that the polyimide is synthesized from reaction of dihydric acid and diamine (p 3, last paragraph). Lee names 6FDA as a dianhydride and ODA as a diamine (paragraph bridging pp 4-5), and exemplifies a polyimide prepared from 6FDA and ODA (example 1, paragraph bridging pp 5-6). 6FDA and ODA correspond to dianhydride and diamine compounds of instant formulas (1) and (2), respectively, and are named in instant claim 5. 
Lee further teaches that for easy control of the tilt angle, a functional group known to be useful for increasing the tilt angle of the liquid crystal is additionally introduced, and teaches that the introduction of a functional group for increasing the inclination angle is possible by selecting one or more compounds from the compounds represented by formula 4 (p 4, middle; copied below from p 4 of original):

    PNG
    media_image1.png
    93
    179
    media_image1.png
    Greyscale

Lee teaches that X can be NH2, r is 0-4, A can be CH2 and B can be an alkyl group having 1-100 carbon atoms (p 4, middle). Lee’s generic formula 4 encompasses compounds according to instant formula (3) (i.e., when X is NH2, A is CH2, r is 1, and B is an alkyl group having 11-19 carbons). However, Lee fails to explicitly name a compound according to formula 4 which has a structure according to instant formula 3.
Like Lee, Kohtoh discloses a liquid crystal aligning agent which is a polyimide resin obtained by polymerization of dianhydride, diamine and monoamine (col 1, lines 40-49). Kohtoh teaches a monoamine having an alkyl group having from 6-20 carbon atoms, and discloses that if the number of carbon atoms is less than 5, the effect for increasing the pretilt angle of the liquid crystal molecules will be inadequate, while if the number of carbon atoms exceeds 20, the coating property tends to deteriorate (col 2, lines 45-52). Kohtoh names specific examples of the monoamine, including n-dodecylamine and n-hexadecylamine (col 2, lines 53-62). 
In light of Lee’s teaching to introduce a functional group known to be useful for increasing the tilt angle of the liquid crystal by reaction of a compound of formula 4, the .

Claims 1-7, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohtoh et al (US 4749777) in view of Ishibashi (JP H05150245; included machine translation cited herein). 
As to claims 1-4, Kohtoh discloses a liquid crystal aligning agent which is a polyimide resin obtained by polymerization of dianhydride, diamine and monoamine (col 1, lines 40-49). 
As the monoamine, Kohtoh teaches a monoamine having an alkyl group having from 6-20 carbon atoms, and discloses that if the number of carbon atoms is less than 5, the effect for increasing the pretilt angle of the liquid crystal molecules will be inadequate, while if the number of carbon atoms exceeds 20, the coating property tends to deteriorate (col 2, lines 45-52). Kohtoh names specific examples of the monoamine, including n-dodecylamine and n-hexadecylamine (col 2, lines 53-62), and exemplifies n-
As the diamine, Kohtoh names several suitable examples which have structures according to instant formula (2). See col 2, lines 2-23. For example, diaminodiphenyl methane (which Kohtoh exemplifies -col 6, line 5- and which has a structure according to instant formula 2 wherein R2 and R3 are each C6 aromatic rings and A is C1 alkylene) or diaminodiphenyl ether (col 2, lines 6-7, which has a structure according to instant formula 2 wherein R2 and R3 are each C6 aromatic rings and A is O).
As the dianhydride, Kohtoh names specific examples of aromatic or alicyclic or aliphatic dianhydrides (col 2, lines 26-38).  However, Kohtoh fails to specifically teach a fluorine-containing dianhydride according to instant formula (1). 
Ishibashi teaches that good orientability and bistability and a large pretilt angle can be obtained by incorporating a fluorinated polyimide into the liquid crystal oriented film (abstract). In particular, Ishibashi discloses a polyimide having dianhydride and diamine partial structures, wherein at least one of the partial structures is substituted with a fluorine-containing group in order to achieve a large pretilt angle (see paragraph bridging pp 2-3, particularly the last sentence of the paragraph; p 6, [0031]).  As an example of a dianhydride having a fluorine-containing group, Ishibashi names 6FDA (see p 3, middle; p 5, example 12). As an example of a diamine, Ishibashi names 4,4’-diaminodiphenylether (p 3, middle). 
In light of Ishibashi, the person having ordinary skill in the art would have been motivated to utilize a fluorinated dianhydride, such as 6FDA, when preparing a polyimide intended to be used for preparing a liquid crystal alignment film in order to 
As to claim 5, modified Kohtoh suggests a polyimide film according to claim 1 from 6FDA as dianhydride, diaminodiphenyl ether as diamine, and n-dodecylamine or n-hexadecylamine as monoamine. Kohtoh is silent as to the particular isomer of diaminodiphenyl ether, and therefore fails to specifically teach 4,4’-diaminodiphenyl ether, as presently recited. However, the person having ordinary skill in the art would have recognized that a disclosure of “diaminodiphenyl ether” encompasses a limited number of position isomers, and could have immediately envisaged each of the possible isomers. It would have been obvious to the person having ordinary skill in the art to have utilized any of the possible isomers of diaminodiphenyl ether as the diaminodiphenyl ether named by Kohtoh, including the 4,4’-isomer as presently recited. 
Alternatively, Ishibashi specifically names 4,4’-diaminodiphenyl ether as a suitable diamine for preparing a polyimide liquid crystal alignment film. When preparing a polyimide utilizing diaminodiphenyl ether as diamine, as disclosed by Kohtoh, the person having ordinary skill in the art would have been motivated to utilize an isomer of the diamine known in the art for providing a polyimide alignment film having good stability and high pretilt angle. It would have been obvious to the person having ordinary 
As to claim 6, Kohtoh teaches utilizing molar amounts of diamine and dianhydride which satisfy formula (1) (col 2, line 65 to col 3, line 20). The ratio range corresponding to Kohtoh’s formula (1) overlaps the ratio range recited in present claim 6, as evidenced by Kohtoh’s examples. For instance, in example 1, Kohtoh exemplifies a polyimide prepared from 0.072 mol of diamine and 0.08 mol of dianhydride (col 4, lines 40-45). These exemplified molar amounts correspond to a molar ratio of diamine:dianhydride of 0.072:0.08 (i.e., 1:1.1). When preparing a polyimide as suggested by modified Kohtoh, it would have been obvious to the person having ordinary skill in the art to have utilized any ratio of diamine:dianhydride within the range disclosed by Kohtoh in order to ensure adequate polymerization of monoamine (improved at higher proportions of dianhydride), while also ensuring sufficient polymerization degree for stable coating (improved at higher proportions of diamine) (col 3, lines 8-16), including ratios (such as the exemplified 1:1.1) within the presently claimed range. 
As to claim 7, Kohtoh teaches that the amount of monoamine satisfies formula (2) in col 4. That is, the amount of monoamine must be greater than zero, and less than or equal to 2 times the difference between the molar amounts of dianhydride and diamine. For a polyimide prepared from 0.08 mol of dianhydride and 0.072 mol of diamine (as exemplified by Kohtoh), Kohtoh’s formula (2) corresponds to 2(0.08-0.072)≥c>0, i.e., the amount of monoamine (c) must be greater than zero and less than or equal to 0.016. Case law has established that a prima facie case of obviousness is 
The recitations of instant claims 19 and 20 are found in col 4, lines 10-20 or col 1, lines 65-68 of Kohtoh (disclosing coating a substrate with the polyimide film, and forming a liquid crystal cell therefrom, which corresponds to a display device as presently recited).  See also claim 4 on p 7 of Ishibashi for a substantially similar teaching.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL KAHN/           Primary Examiner, Art Unit 1766